DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-11, 13-20, and 22-27 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Halkowski (Applicant’s Representative) on 10/15/2021.
Please amend the claims dated 1/22/2021 as follows:
1. (Currently amended) A computer-implemented method comprising:
obtaining, by a blockchain node of a blockchain, tree-structured data describing target relationships corresponding to the blockchain;
obtaining, by the blockchain node, traffic volume values of one or more (i-1)-th-level targets based on the tree-structured data describing the target relationships, wherein an i-th-level target within the tree-structured data is a parent node of the one or more (i-1)-th-level targets and i is greater than 1;
calculating, by the blockchain node, a sum of the traffic volume values of the one or more (i-1)-th-level targets as a traffic volume value of the i-th-level target; 
generating, by the blockchain node, [[an ]] a first encrypted traffic volume value of the i-th-level target by encrypting the traffic volume value of the i-th-level target using a cryptographic process;
first encrypted traffic volume value of the i-th-level target to at least one other blockchain node of the blockchain as part of a distributed node consensus process;
obtaining, by the blockchain node, [[the ]]a second encrypted traffic volume value of the i-th-level target from the at least one other blockchain node, wherein i is a positive integer; 
executing, by the blockchain node, a smart contract to allocate resources to the i-th-level target based on a resource allocation scheme in the smart contract that corresponds to the first encrypted traffic volume value of the i-th-level target and the second encrypted traffic volume value of the i-th-level target; and
automatically allocating, by the blockchain node, the resources to the i-th-level target in response to executing the smart contract.

2. (Previously presented) The computer-implemented method of claim 1, wherein allocating the resources to the i-th-level target comprises:
comparing the traffic volume value of the i-th-level target with each resource allocation condition in the smart contract to obtain a resource allocation condition that matches the traffic volume value of the i-th -level target; and
allocating the resources to the i-th-level target based on the resource allocation scheme that is in the smart contract and that corresponds to the matched resource allocation condition.

3. (Canceled) 

4. (Previously presented) The computer-implemented method of claim 1 further comprising:
storing a resource allocation result of the i-th-level target in the blockchain.


the smart contract is a smart contract corresponding to the tree-structured data describing the target relationships; or
the smart contract is a smart contract corresponding to the i-th-level target.

6. (Previously presented) The computer-implemented method of claim 1, wherein the tree-structured data describing the target relationships is a target service relationship tree structure, and the method further comprises:
receiving registration data sent by an unregistered first target, wherein the registration data comprises a service tier of the first target;
determining a service tier of a second target that is in the target service relationship tree structure and that invites the first target to register; and
adding the first target to the target service relationship tree structure based on a comparison between the service tier of the first target and the service tier of the second target.

7. (Original) The computer-implemented method of claim 6, wherein adding the first target to the target service relationship tree structure comprises:
determining that the service tier of the first target is lower than the service tier of the second target; and
responsive to determining that the service tier of the first target is lower than the service tier of the second target, adding the first target to the target service relationship tree structure by using the first target as a descendant node of the second target.

8. (Original) The computer-implemented method of claim 6, wherein adding the first target to the target service relationship tree structure comprises:
determining that the service tier of the first target is equal to the service tier of the 
responsive to determining that the service tier of the first target is equal to the service tier of the second target, adding the first target to the target service relationship tree structure as a sibling node of the second target.

9. (Previously presented) The computer-implemented method of claim 1, wherein the tree-structured data describing the target relationships is a target invitation relationship tree structure, and the method further comprises:
determining that an unregistered first target is to be registered;
responsive to determining that the unregistered first target is to be registered, determining a second target that is in the target invitation relationship tree structure and that invites the first target to register; and
adding the first target to the target invitation relationship tree structure by using the first target as a child node of the second target.

10.	(Currently amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
obtaining, by a blockchain node of a blockchain, tree-structured data describing target relationships corresponding to the blockchain;
obtaining, by the blockchain node, traffic volume values of one or more (i-1)-th-level targets based on the tree-structured data describing the target relationships, wherein an i-th-level target within the tree-structured data is a parent node of the one or more (i-1)-th-level targets and i is greater than 1;
calculating, by the blockchain node, a sum of the traffic volume values of the one or more (i-1)-th-level targets as a traffic volume value of the i-th-level target; 
generating, by the blockchain node, [[an ]] a first encrypted traffic volume value of the i-th-level target by encrypting the traffic volume value of the i-th-level target using a 
 sending, by the blockchain node, the first encrypted traffic volume value of the i-th-level target to at least one other blockchain node of the blockchain as part of a distributed node consensus process;
obtaining, by the blockchain node, [[the ]]a second encrypted traffic volume value of the i-th-level target from the at least one other blockchain node, wherein i is a positive integer; 
executing, by the blockchain node, a smart contract to allocate resources to the i-th-level target based on a resource allocation scheme in the smart contract that corresponds to the first encrypted traffic volume value of the i-th-level target and the second encrypted traffic volume value of the i-th-level target; and
automatically allocating, by the blockchain node, the resources to the i-th-level target in response to executing the smart contract.

11. (Previously presented) The non-transitory, computer-readable medium of claim 10, wherein allocating the resources to the i-th-level target comprises:
comparing the traffic volume value of the i-th-level target with each resource allocation condition in the smart contract to obtain a resource allocation condition that matches the traffic volume value of the i-th -level target; and
allocating the resources to the i-th-level target based on the resource allocation scheme that is in the smart contract and that corresponds to the matched resource allocation condition.

12. (Canceled) 

13. (Previously presented) The non-transitory, computer-readable medium of claim 10 further comprising:
storing a resource allocation result of the i-th-level target in the blockchain.

14. (Previously presented) The non-transitory, computer-readable medium of claim 10, wherein
the smart contract is a smart contract corresponding to the tree-structured data describing the target relationships; or
the smart contract is a smart contract corresponding to the i-th-level target.

15. (Previously presented) The non-transitory, computer-readable medium of claim 10, wherein the tree-structured data describing the target relationships is a target service relationship tree structure, and the operations further comprise:
receiving registration data sent by an unregistered first target, wherein the registration data comprises a service tier of the first target;
determining a service tier of a second target that is in the target service relationship tree structure and that invites the first target to register; and
adding the first target to the target service relationship tree structure based on a comparison between the service tier of the first target and the service tier of the second target.

16. (Original) The non-transitory, computer-readable medium of claim 15, wherein adding the first target to the target service relationship tree structure comprises:
determining that the service tier of the first target is lower than the service tier of the second target; and
responsive to determining that the service tier of the first target is lower than the service tier of the second target, adding the first target to the target service relationship tree structure by using the first target as a descendant node of the second target.

17. (Original) The non-transitory, computer-readable medium of claim 15, wherein 
determining that the service tier of the first target is equal to the service tier of the second target; and
responsive to determining that the service tier of the first target is equal to the service tier of the second target, adding the first target to the target service relationship tree structure as a sibling node of the second target.

18. (Previously presented) The non-transitory, computer-readable medium of claim 10, wherein the tree-structured data describing the target relationships is a target invitation relationship tree structure, and the operations further comprise:
determining that an unregistered first target is to be registered;
responsive to determining that the unregistered first target is to be registered, determining a second target that is in the target invitation relationship tree structure and that invites the first target to register; and
adding the first target to the target invitation relationship tree structure by using the first target as a child node of the second target.

19.	(Currently amended) A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
obtaining, by a blockchain node of a blockchain, tree-structured data describing target relationships corresponding to the blockchain;
obtaining, by the blockchain node, traffic volume values of one or more (i-1)-th-level targets based on the tree-structured data describing the target relationships, wherein an i-
calculating, by the blockchain node, a sum of the traffic volume values of the one or more (i-1)-th-level targets as a traffic volume value of the i-th-level target; 
generating, by the blockchain node, [[an ]] a first encrypted traffic volume value of the i-th-level target by encrypting the traffic volume value of the i-th-level target using a cryptographic process;
 sending, by the blockchain node, the first encrypted traffic volume value of the i-th-level target to at least one other blockchain node of the blockchain as part of a distributed node consensus process;
obtaining, by the blockchain node, [[the ]]a second encrypted traffic volume value of the i-th-level target from the at least one other blockchain node, wherein i is a positive integer; 
executing, by the blockchain node, a smart contract to allocate resources to the i-th-level target based on a resource allocation scheme in the smart contract that corresponds to the first encrypted traffic volume value of the i-th-level target and the second encrypted traffic volume value of the i-th-level target; and
automatically allocating, by the blockchain node, the resources to the i-th-level target in response to executing the smart contract.

20. (Previously presented) The computer-implemented system of claim 19, wherein allocating the resources to the i-th-level target comprises:
comparing the traffic volume value of the i-th-level target with each resource allocation condition in the smart contract to obtain a resource allocation condition that matches the traffic volume value of the i-th -level target; and
allocating the resources to the i-th-level target based on the resource allocation scheme that is in the smart contract and that corresponds to the matched resource allocation condition.

21. (Canceled) 

22. (Previously presented) The computer-implemented system of claim 19 further comprising:
storing a resource allocation result of the i-th-level target in the blockchain.

23. (Previously presented) The computer-implemented system of claim 19, wherein
the smart contract is a smart contract corresponding to the tree-structured data describing the target relationships; or
the smart contract is a smart contract corresponding to the i-th-level target.

24. (Previously presented) The computer-implemented system of claim 19, wherein the tree-structured data describing the target relationships is a target service relationship tree structure, and the operations further comprise:
receiving registration data sent by an unregistered first target, wherein the registration data comprises a service tier of the first target;
determining a service tier of a second target that is in the target service relationship tree structure and that invites the first target to register; and
adding the first target to the target service relationship tree structure based on a comparison between the service tier of the first target and the service tier of the second target.

25. (Original) The computer-implemented system of claim 24, wherein adding the first target to the target service relationship tree structure comprises:
determining that the service tier of the first target is lower than the service tier of the second target; and


26. (Original) The computer-implemented system of claim 24, wherein adding the first target to the target service relationship tree structure comprises:
determining that the service tier of the first target is equal to the service tier of the second target; and
responsive to determining that the service tier of the first target is equal to the service tier of the second target, adding the first target to the target service relationship tree structure as a sibling node of the second target.

27. (Previously presented) The computer-implemented system of claim 19, wherein the tree-structured data describing the target relationships is a target invitation relationship tree structure, and the operations further comprise:
determining that an unregistered first target is to be registered;
responsive to determining that the unregistered first target is to be registered, determining a second target that is in the target invitation relationship tree structure and that invites the first target to register; and
adding the first target to the target invitation relationship tree structure by using the first target as a child node of the second target.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Rejections under 35 U.S.C. 101 have been withdrawn based on applicants amendments and the arguments. Claimed invention have been found subject matter eligible for the following reasons: The following limitations provide a practical application via providing an improvement to the 
obtaining, by the blockchain node, traffic volume values of one or more (i-1)-th-level targets based on the tree-structured data describing the target relationships, wherein an i-th-level target within the tree-structured data is a parent node of the one or more (i-1)-th-level targets and i is greater than 1;
generating, by the blockchain node, [[an ]] a first encrypted traffic volume value of the i-th-level target by encrypting the traffic volume value of the i-th-level target using a cryptographic process;
 sending, by the blockchain node, the first encrypted traffic volume value of the i-th-level target to at least one other blockchain node of the blockchain as part of a distributed node consensus process;
obtaining, by the blockchain node, [[the ]]a second encrypted traffic volume value of the i-th-level target from the at least one other blockchain node, wherein i is a positive integer; 
executing, by the blockchain node, a smart contract to allocate resources to the i-th-level target based on a resource allocation scheme in the smart contract that corresponds to the first encrypted traffic volume value of the i-th-level target and the second encrypted traffic volume value of the i-th-level target”. 

Closest prior art to the invention includes Yund et al (US 20190385120 A1), Nolan (US-20190349254-A1), Hari (US-20190199514-A1), Pan (US-20190319861-A1), Sheehan (US 20180123882-A1), Kar (US-20200151787-A1), Roennow (US-20190384748-A1), Lam (US-20160342977-A1), Leng, Kaijun, etal. "Research on agricultural supply chain system with double chain architecture based on blockchain technology.” Future Generation Computer Systems 86 (2018): 641-649, and Noor, Sana, et al. "Energy Demand Side .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



Sincerely,

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624